       Case 4:18-cv-00342-KGB Document 70 Filed 06/20/19 Page 1 of 13



                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         WESTERN DIVISION

DONNA CAVE, et al.,                                              PLAINTIFFS

ANNE ORSI, et al.,                           CONSOLIDATED PLAINTIFFS

THE SATANIC TEMPLE, et al.,                                  INTERVENORS

vs.                       Case Number: 4:18-cv-00342-KGB

JOHN THURSTON, Arkansas Secretary                            DEFENDANT
of State, in his Official Capacity


                              JOINT RULE 26(f) REPORT

      Pursuant to Federal Rule of Civil Procedure 26(f) and Local Rule 26.1, the

parties jointly submit this Report:

      (1)    Any changes in timing, form, or requirements of mandatory

disclosures under Fed.R.Civ.P. 26(a).

             No.


      (2)    Date when mandatory disclosures were or will be made.

             The parties already have made their mandatory disclosures under
             Fed. R. Civ. P. 26(a).


      (3)    Subjects on which discovery may be needed.




                                        1
Case 4:18-cv-00342-KGB Document 70 Filed 06/20/19 Page 2 of 13



    Cave Plaintiffs:

    a.    Plaintiffs’ past and current      exposure    to   the   Ten
          Commandments Monument

    b.    Plaintiffs’ objections to the Ten Commandments monument

    c.    The context and history of other monuments and memorials
          located at the Arkansas State Capitol

    d.    The context and legislative history          of    the   Ten
          Commandments Monument Display Act

    e.    Information related to public comments, statements,
          remarks or announcements related to the Ten
          Commandments Monument

    f.    Information pertaining to the design, financing, fabrication
          and/or placement of the Ten Commandments Monument

    g.    The relationship between Defendant and the American
          History and Heritage Foundation with regard to the
          creation, construction, ownership and maintenance of the
          Ten Commandments Monument

    h.    Information relating to the dedication ceremonies for the
          first and second Ten Commandments Monuments

    Orsi Plaintiffs:

    a.    Any legislative history of Act 1231 of 2015 and Act 274 of
          2017

    b.    The origin and nature of the American History and
          Heritage Foundation; the legal nature of the foundation;
          any prior charitable or eleemosynary activities of the
          foundation; and the source of funds for the erection of the
          monument in question



                              2
Case 4:18-cv-00342-KGB Document 70 Filed 06/20/19 Page 3 of 13



    c.    The source of the artwork found on the monument and the
          existence of any copyright or trademark on any of the
          symbols used on the monument

    d.    Any public comments and statements regarding the
          monument or any other monuments of religious or non-
          religious subject matter received by or in possession of the
          office of the Secretary of State of the State of Arkansas,
          including but not limited to any information regarding the
          proposed monuments by the Satanic Temple, the Saline
          Atheists and Skeptics Society, and the Gold Star Families

    e.    the media coverage regarding the monument

    f.    the destruction of the original monument and the stated
          motivation of the individual responsible for the destruction;

    g.    the protest connected with the installation of the second
          version of the monument

    h.    any affirmative defenses asserted by the defendant.

    Intervenors:

    a.    Official copies of public comments on Act 274 of 2017

    b.    Any public comments on TST’s proposal to install the
          Baphomet monument

    c.    The complete, official record of TST’s proposal to install
          the Baphomet monument, including without limitation:

          i.    All communications between TST and any State
                agency

          ii.   All attachments to any communication between TST
                and any State agency, inclusive of:

                     Any applications or proposals
                     Any plans, specifications, or schematics
                              3
Case 4:18-cv-00342-KGB Document 70 Filed 06/20/19 Page 4 of 13



          iii.   Any meeting minutes held by any State agency related
                 to the Baphomet monument

          iv.    Copies of emails from Mason Hargett, on behalf of
                 TST, to the various legislators seeking support for the
                 Baphomet monument and any responses

          v.     Any meeting minutes surrounding the above emails

    d.    Any affirmative defenses asserted by the defendant against
          the complaint in intervention, as amended

    Defendant:

    In addition to some of the subjects listed by the Cave Plaintiffs,
    the Orsi Plaintiffs, and the Intervenors, the Defendant currently
    anticipates that the following are among the subjects on which
    discovery will be needed:

    a.    The beliefs, mission, and officers of the institutional
          Plaintiffs and Intervenors

    b.    Relationship between the individual Plaintiffs and
          Intervenors and the institutional Plaintiffs and Intervenors

    c.    The Plaintiffs’ and Intervenors’ knowledge of and
          participation in efforts to oppose either the Ten
          Commandments Monument Display Act, placement of the
          Ten Commandments monument, or both

    d.    The Plaintiffs’ and Intervenors’ involvement in other First
          Amendment litigation

    e.    The Plaintiffs’ and Intervenors’ visits to the capitol grounds

    f.    The nature and history of the Satanic Temple, including its
          tenets, activities, and membership

    g.    The organizational identity of the Satanic Temple, including
          its tax status
                               4
 Case 4:18-cv-00342-KGB Document 70 Filed 06/20/19 Page 5 of 13



      h.       The Baphomet statute, its creation, history, and symbolism

      i.       The Satanic Temple’s application for placement of the
               Baphomet statue

      j.       The S atanic Temple’s unsuccessful efforts to locate a
               sponsor

      k.       The elements of the Plaintiffs’ and Intervenors’ claims


(4)   Whether any party will likely be requested to disclose or produce

      information from electronic or computer-based media.

               Yes.

      If so:

      (a)      whether disclosure or production will be limited to data

               reasonably available to the parties in the ordinary course of

               business;

                      Yes.

      (b)      the anticipated scope, cost and time required for disclosure or

               production of data beyond what is reasonably available to the

               parties in the ordinary course of business;

                      Not applicable.

      (c)      the format and media agreed to by the parties for the production

               of such data as well as agreed procedures for such production;

                      To be agreed to by the parties.
                                     5
 Case 4:18-cv-00342-KGB Document 70 Filed 06/20/19 Page 6 of 13



      (d)   whether reasonable measures have been taken to preserve

            potentially discoverable data from alteration or destruction in

            the ordinary course of business or otherwise;

                   Yes.

      (e)   other problems which the parties anticipate may arise in

            connection with electronic or computer-based discovery.

                   None reasonably anticipated at the present time.


(5)   Date by which discovery should be completed.

      Cave Plaintiffs, Orsi Plaintiffs and Intervenors:

            September 18, 2019, as set forth in the Court’s Amended
            Proposed Final Scheduling Order [Doc. 63].

      Defendant:

            January 13, 2020, due to the large amount of reasonable
            discovery remaining regarding the 17 Plaintiffs and
            Intervenors in this litigation.

            Defendant respectfully requests that the expert disclosure
            and report deadline (currently set for the very early date of
            July 5, 2019) be set not before September 15, 2019.

(6)   Any needed changes in limitations imposed by the Federal Rules of

      Civil Procedure.

      Interrogatories: No changes.




                                 6
 Case 4:18-cv-00342-KGB Document 70 Filed 06/20/19 Page 7 of 13



      Depositions:

            In addition to the changes set forth below, the parties
            stipulate to Defendant being able timely to depose each of
            the named Cave and Orsi Plaintiffs; the named Intervenors;
            and Mason Hargett, identified by the Satanic Temple.

            Cave Plaintiffs:   No more than a total of 15 depositions.

            Orsi Plaintiffs:   Acknowledge the need for some number
                               in excess of 10 depositions, and submit
                               that the number of depositions should be
                               unlimited, subject to a motion to quash
                               for abuse. Any necessary depositions can
                               be taken within the time available under
                               the scheduling order.

            Intervenors:       Depositions should be limited to one per
                               named party or identified witness, subject
                               to a motion to quash for excessiveness

            Defendant:         The Defendant anticipates a need to
                               depose     other     nonparty    witnesses,
                               including the 12 witnesses identified in
                               the Cave Plaintiffs’ production and others
                               as yet unidentified.


(7)   Any orders, e.g. protective orders, which should be entered.

      Cave Plaintiffs and Intervenors:

            None anticipated at the present time.

      Orsi Plaintiffs:

            Acknowledge the possibility that a protective order should
            be entered for any personal, privileged, or confidential
            information, but otherwise all proceedings should be
            available and open to the public.
                                  7
 Case 4:18-cv-00342-KGB Document 70 Filed 06/20/19 Page 8 of 13



      Defendant:

            Due to the large number of Plaintiffs and Intervenors (17)
            and nonparty witnesses, it will be necessary for the Court to
            enter an order granting the Defendant leave to exceed the
            10-deposition limit under the Federal Rules of Civil
            Procedure. Fed. R. Civ. P. 30(a)(2)(A)(i).

            The Defendant also may require entry of a protective order
            for information that is privileged, confidential, or otherwise
            protected from disclosure.


(8)   Any objections to initial disclosures on the ground that mandatory

      disclosures are not appropriate in the circumstances of the action.

            No.


(9)   Any objections to the proposed trial date.

      Cave Plaintiffs, Orsi Plaintiffs and Intervenors:

            No.

      Defendant:

            Trial should be scheduled for April 6, 2020, to
            accommodate the Defendant’s need for reasonable
            discovery.




                                   8
 Case 4:18-cv-00342-KGB Document 70 Filed 06/20/19 Page 9 of 13



(10) Proposed deadline for joining other parties and amending the

     pleadings.

     Cave Plaintiffs, Orsi Plaintiffs and Intervenors:

            July 10, 2019 as set forth in the Court’s Amended Proposed
            Final Scheduling Order [Doc. 63].

     Defendant:

            July 10, 2019, with the understanding that if the Court
            grants the Intervenors’ pending motion for leave to amend
            their complaint, that the Defendant will have the right to
            file a responsive pleading.


(11) Proposed deadline for completing discovery. (Note: In the typical

     case, the deadline for completing discovery should be no later than

     sixty (60) days before trial.)

     Cave Plaintiffs, Orsi Plaintiffs and Intervenors:

            September 18, 2019, as set forth in the Court’s Amended
            Proposed Final Scheduling Order [Doc. 63].

     Defendant:

            January 13, 2020, due to the large amount of reasonable
            discovery remaining regarding the 17 Plaintiffs and
            Intervenors in this litigation.


(12) Proposed deadline for filing motions other than motions for class

     certification.   (Note: In the typical case, the deadline for filing

     motions should be no later than sixty (60) days before trial.)
                                      9
Case 4:18-cv-00342-KGB Document 70 Filed 06/20/19 Page 10 of 13



     Cave Plaintiffs, Orsi Plaintiffs and Intervenors:

           October 3, 2019, as set forth in the Court’s Amended
           Proposed Final Scheduling Order [Doc. 63].

     Defendant:

           February 3, 2020. To accommodate the Defendant’s need
           for reasonable discovery.


(13) Class certification: In the case of a class action complaint, the

     proposed deadline for the parties to file a motion for class

     ccertification. (Note: In the typical case, the deadline for filing

     motions for class certification should be no later than ninety (90) days

     after the Fed.R.Civ.P.26.(f) conference.)

           Not applicable.




           Respectfully submitted,

           LAVEY AND BURNETT

           By     Electronically Approved 06/19/2019      .
                  John L. Burnett (Arkansas Bar No. 77021)
           904 West 2nd Street
           Little Rock, AR 72201
           Telephone: (501) 376-2269
           Facsimile: (501) 372-1134
           E-mail:      jburnett@laveyandburnett.com

           On behalf of the Arkansas Civil Liberties Union Foundation


                                 10
Case 4:18-cv-00342-KGB Document 70 Filed 06/20/19 Page 11 of 13



           GREEN & GILLISPIE

           By    Electronically Approved 06/19/2019          .
                 Joshua D. Gillispie (Arkansas Bar No. 2010131)
           1 Riverfront Place, Suite 605
           North Little Rock, AR 72114
           Telephone: (501) 244-0700
           Facsimile: (501) 244-2020
           E-mail:      josh@greenandgillispie.com

           On behalf of the Arkansas Civil Liberties Union Foundation

           RODEY, DICKASON, SLOAN, AKIN & ROBB, P.A.

           By:   /s/ Andrew G. Schultz                        .
                 Andrew G. Schultz*
                Melanie B. Stambaugh*
           P.O. Box 1888
           Albuquerque, NM 87103-1888
           Telephone: (505) 765-5900
           Facsimile: (505) 768-7395
           E-mail:     aschultz@rodey.com
                       mstambaugh@rodey.com

           On behalf of the Arkansas Civil Liberties Union Foundation

           * admitted pro hac vice

           Attorneys for Plaintiffs Donna Cave, Judith Lansky, Pat Piazza
           and Susan Russell




                               11
Case 4:18-cv-00342-KGB Document 70 Filed 06/20/19 Page 12 of 13



           BAKER SCHULZE MURPHY AND PATTERSON

           By:     Electronically Approved 06/19/2019         .
                  J.G. “Gerry” Schulze (Ark. Bar No. 83156)
           2311 Biscayne Drive, Suite 300
           Little Rock, AR 72227
           Telephone: (501) 537-1000
           Facsimile: (501) 537-1001
           E-mail:      gschulze@bsmp.law

           Attorneys for Plaintiffs Anne Orsi, American Humanist
           Association, Freedom from Religion Foundation, Inc.,
           Arkansas Society of Freethinkers, Joan Dietz, Gale Stewart,
           Rabbi Eugene Levi, Rev. Victor H. Nixon, Teresa Grider and
           Walter Riddick


           KEZHAYA LAW PLC

           By:    Electronically Approved 06/17/2019          .
                 Matthew A. Kezhaya
           1202 NE McClain Road
           Bentonville, AR 72712
           Telephone: (479) 431-6112
           Facsimile: (479) 282-2892
           E-mail:      matt@kezhaya.law

           DE HAAN LAW FIRM, PLLC

           By:    Electronically Approved 06/17/2019          .
                 Stuart P. de Haan
           100 N. Stone Avenue – Suite 512
           Tucson, AZ 85701
           Telephone: (520) 358-4089
           Facsimile: (520) 628-4275
           E-mail:      stu@dehaan@gmail,com

           Attorneys for Intervenors The Satanic Temple, Doug Misicko,
           aka “Lucien Greaves” and Erika Robbins


                               12
Case 4:18-cv-00342-KGB Document 70 Filed 06/20/19 Page 13 of 13



           LESLIE RUTLEDGE
           Attorney General of Arkansas

           By:    Electronically Approved 06/19/2019           .
                 Nicholas J. Bronni (2016097)
                 Solicitor General of Arkansas
           Michael A. Cantrell (2012287)
           Dylan L. Jacobs (2016167)
            Assistant Solicitors General
           ARKANSAS ATTORNEY GENERAL’S OFFICE
           323 Center Street, Suite 200
           Little Rock, AR 72201
           Telephone: (501) 682-2007
           Facsimile: (501) 682-2591
           E-mail:      Nicholas.Bronni@ArkansasAG.gov

           Attorneys for Defendant Secretary of State John Thurston

               Electronically Approved 06/19/2019          .
              Hiram S. Sasser
              Michael D. Berry
              Lea Patterson
           First Liberty Institute
           2001 West Plano Parkway – Suite 1600
           Plano, TX 75075
           Telephone: (972) 941-6162
           Facsimile: (972) 943-6162
           E-mail:      hasserm@firstliberty.org
                        mberry@firstliberty.org
                        leapatterson@firstliberty.org

           Attorneys for Defendant Secretary of State John Thurston




                                13
